DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/20/21 are acknowledged. Claims 1 and 6 have been amended. Claims 5, 9, and 11 have been canceled. Claims 1-4, 6-8, 10, and 12 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1-4, 8-9, and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 3 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ruiz-Opazo et al. (WO 2012/012750, published January 26, 2012). Ruiz-Opazo et al. teach monoclonal antibodies that bind to DEspR and teach inhibiting angiogenesis by administering the anti-DEsPR antibodies. However, the prior art does not teach or suggest an antibody that binds to DEspR and comprises a heavy chain variable region comprising HCDR1 having the amino acid sequence of SEQ ID NO: 14, HCDR2 having the amino acid sequence of SEQ ID NO: 15, and a HCDR3 having the amino acid sequence of SEQ ID NO: 16; and a light chain variable region comprising LCDR1 having the amino acid sequence of SEQ ID NO: 28, a LCDR2 having the amino acid sequence of SEQ ID NO: 29, and a LCDR3 having the amino acid sequence of SEQ ID NO: 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Claims 1-4, 6-8, 10, and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646